White, J.
A single issue is presented in this case — whether Article VII, section 13, of the Nebraska Constitution, and our decision in Board of Regents v. Exon, 199 Neb. 146, 256 N. W. 2d 330, deprive the Court of Industrial Relations of jurisdiction over industrial disputes involving the Board of Trustees of the Nebraska State Colleges and its employees. Even if the *830principles announced in Board of Regents v. Exon, supra, were applicable to the Board of Trustees of the Nebraska State Colleges, the question has been answered. This case is controlled by University Police Officers Union v. University of Nebraska, ante p. 4, 277 N. W. 2d 529. The Court of Industrial Relations has jurisdiction over labor disputes involving the Board of Trustees of the Nebraska State Colleges and its employees.
The decision appealed from is affirmed.
Affirmed.